Swing, J. •
This is a suit by a taxpayer of the village of Hyde Park. *507to enjoin said village fr.om carrying out a contract with a corporation to furnish electric lighting for said village.
Where a company stands by with a full knowledge of the character of a cause in litigation, and does not ask to be made a party defendant until after the rendering of an adverse judgment, it will not thereafter be aided by the court in getting into the case.
A village can only enter into a contract for electric lighting for a term of ten years.
F. H. Kinney, and Hollister & Hollister for Plaintiff.
W. J. Davidson, and Hdwin Qholson,for the Village.
Quite a number of grounds have been assigned why said contract should not be permitted to be enforced. The court is of opinion that clearly on one of these grounds this contract is invalid.
The contract was entered into on January 5, 1898. The ordinance was passed on December 28, 1897, and the first publication was made under it January 1, 1898. The earliest time at which said ordinance could become operative was ten days from the final publication, which was January II, 1898. And under the rule laid down in the case of Kinsley v. Oily of Hamilton, 3 C. C., 201, the village had no power to act until the expiration of the time prescribed by law, and that any action taken by the village prior to that time would be void.
On some of the other objections raised to the legality of this contract some of the court have grave doubts, but upon these we deem it unnecessary to express an opinion, and no ruling will be made thereon, and the injunction will therefore issue on the ground that the contract was entered into before the village had any power to contract.